Name: 2012/2/EU: Council Decision of 19Ã December 2011 appointing a Danish member of the Committee of the Regions
 Type: Decision
 Subject Matter: EU institutions and European civil service;  Europe
 Date Published: 2012-01-05

 5.1.2012 EN Official Journal of the European Union L 2/6 COUNCIL DECISION of 19 December 2011 appointing a Danish member of the Committee of the Regions (2012/2/EU) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 305 thereof, Having regard to the proposal of the Danish Government, Whereas: (1) On 22 December 2009 and on 18 January 2010, the Council adopted Decisions 2009/1014/EU (1) and 2010/29/EU (2) appointing the members and alternate members of the Committee of the Regions for the period from 26 January 2010 to 25 January 2015. On 25 May 2010, Mr Jan BOYE was appointed as member until 25 January 2015 by Council Decision 2010/303/EU (3), following the resignation of Mr Jens JÃ ¸rgen NYGAARD. (2) A members seat has become vacant following the death of Mr Jan BOYE, HAS ADOPTED THIS DECISION: Article 1 The following is hereby appointed as a member to the Committee of the Regions for the remainder of the current term of office, which runs until 25 January 2015:  Mr SÃ ¸ren Pape POULSEN, borgmester, Viborg Kommune. Article 2 This Decision shall enter into force on the day of its adoption. Done at Brussels, 19 December 2011. For the Council The President M. KOROLEC (1) OJ L 348, 29.12.2009, p. 22. (2) OJ L 12, 19.1.2010, p. 11. (3) OJ L 129, 28.5.2010, p. 69.